09-3294-bk
    In re: Michaelesco



                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN CITING A SUM M ARY
ORDER IN A DO CUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY
CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22nd day of September, two thousand ten.

PRESENT:
            ROGER J. MINER,
            ROBERT D. SACK,
            PETER W. HALL,
                        Circuit Judges.
__________________________________________

Daniel Michaelesco, Ortansa Michaelesco,

                 Appellants,

                 v.                                                09-3294-bk

Molly T. Whiton,

            Appellee.
__________________________________________

FOR APPELLANTS:                Daniel and Ortansa Michaelesco, pro se, Fairfield, CT.

FOR APPELLEE:                  Molly T. Whiton, Hartford, CT.

        Appeal from a judgment of the United States District Court for the District of Connecticut

(Haight, J.).
       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellants Daniel and Ortansa Michaelesco, pro se, appeal the district court’s judgment

dismissing, sua sponte, their appeal from an order of the bankruptcy court for failure to comply

with Fed. R. Bankr. P. 8006 and 8009. Although the Michaelescos do not assert that they satisfied

the procedural requirements of those rules, they contend on appeal that their non-compliance did

not warrant dismissal in light of their excusable neglect. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       We review for abuse of discretion a district court’s determination that a party failed to

establish excusable neglect. See In re Lynch, 430 F.3d 600, 603 (2d Cir. 2005) (per curiam). Our

review of the record indicates that the district court afforded the Michaelescos more than six

months to comply with Rules 8006 and 8009 before sua sponte ordering them to show cause why

their appeal should not be dismissed; that before dismissing their appeal, the district court granted

the Michaelescos’ request for an extension to file the necessary documents, which they nonetheless

failed to do; and that the Michaelescos never presented any explanation for their inability to

comply with these rules. Based on these considerations, we cannot say that the district court

abused its discretion by dismissing their appeal. We have considered all of the Michaelescos’

arguments and find them to be without merit; accordingly, there is no basis upon which to vacate

the district court’s judgment.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk



                                                  2